 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 193,United Brotherhood of Carpenters andJoiners of America,AFL-CIO'and Associatedof the Act and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.General Contractors of Massachusetts,Inc.2 andGeorge E. Emerson,Inc .3 andLocal 473,LaborersIITHE LABOR ORGANIZATIONS INVOLVEDInternational Union of North America,AFL-CIO.°Cases 1-CD-305 and 1-CD-326There is no issue as to the status of the Laborers andthe Carpenters, which we find to be labor organiza-August 17, 1973tions within the meaning of Section 2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEIIITHE DISPUTEBY MEMBERSFANNING, KENNEDY, AND PENELLOThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingchargesfiled by AGC ofMassachusetts alleging thatthe Carpenters violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed conduct with anobject of forcing or requiring the Employer to assigncertain work to its members rather than to employeesrepresentedby the Laborers.A hearing was held before Hearing Officer FrancisX. McDonoughon July 27 andOctober 13,1972, andon April 6,1973.5 The parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues. Thereafter,the Car-Penters and the Laborers filed briefs.Puruant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended, the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a corporation located in Pittsfield, Massachu-setts, is a general contractor in the constructionbusiness and that the Employer annually receivesfrom outside the State of Massachusetts goods andmaterials valued in excess of $50,000. The parties stip-ulated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)1Herein called the Carpenters2Herein calledAGC ofMassachusetts3Herein called the Employer°Herein called the Laborers5Pursuant to a Board Order,dated February26, 1973, thehearing wasreopened for the purpose of adducing evidence with respect to the 8(b)(4)(D)chargeA. Background and FactsThe Employer is the general contractor for the con-struction of a new building at North Adams StateTeachers College, North Adams, Massachusetts. TheEmployer also acts as the subcontractor for all themasonry work on this project.Pursuant to its contract with the Laborers 6 and inaccord with its own and area practice among maso-nary contractors, the Employer in April 1972' as-signed to employees represented by the Laborers thework of erecting all scaffolding which was to be usedprimarily by masons.On June 7, 1972, Marvin Simon, business agent ofthe Carpenters, whose members had other duties onthe project, informed both the Employer's superinten-dent on the North Adams job and Ralph Emerson,president of the Employer, that its members wouldnot work on any scaffolding built by laborers. Be-tween that date and early August 1972, the carpentersrefused to do any work which involved masonry scaf-folding.Thereafter, the Employer, a member of AGC ofMassachusetts, received from the latter a documententitled "Recommended Labor Policy," which sug-gested,inter alga,that "scaffolding more than 14 feetin height shall be erected and dismantled by carpen-ters with laborers tending the carpenters." Upon in-corporation of this suggestion in a new contractnegotiated by the Laborers and the General Contrac-tors Association of Pittsfield, Massachusetts,' the Em-ployer on August 3 assigned all masonry scaffoldingover 14 feet in height to employees represented by theCarpenters. However, when the Laborers requestedadvice thereon from the National Joint Board for Set-tlement of Jurisdictional Disputes in the Building andConstruction Industry, the latter on August 10 wrotethe Employer that "it is a violation of the ProceduralRules [of the Joint Board] for a contractor . . . to6 This contract extended from May 19, 1969, to May 31, 1972'Unless otherwise specified, all dates below refer to 19728 James V Merlom, president of the Massachusetts Laborers DistrictCouncil, testified that as of the hearing date, April 6, 1973, the contract wasnot yet in effect because it had not been approved by the ConstructionIndustry Stabilization Committee205 NLRB No. 96 LOCAL 193, CARPENTERS605change [an] assignment unless there is agreement be-tween the trades or a directive from the Joint Board."On August 14, the Employer received a call fromAGC stating That the Employer must reassign thedisputed work to the laborers in accordance with thedetermination of the Joint Board.Thereafter, Emerson telephoned Simon to informhim that he was turning the assignment back to thelaborers because of the AGC directive. Simon repliedthat he would have to check with the Internationalrepresentative of the Carpenters. On September 7, thecarpenters worked 3-1/2 hours and walked off thejobafter Simon had a conversation with the steward. Al-though the carpenters returned to work on September12, Simon, on September 19, told Emerson that theywould not work on any scaffolding erected by thelaborers. The carpenters continued to perform certainduties at the jobsite until September 26, but per-formed no work relating to the masonry scaffolding.On the latter date, the carpenters walked off the jobbecause the laborers continued to build the scaffold-ing. They returned to work on October 3 after com-mencement of an injunction proceeding in the UnitedStatesDistrict Court for the District of Massachu-setts," and pursuant to a Stipulation of the Partiesaffirmed by the court.B. The Work in DisputeThe work in dispute is the erection of masonryscaffolding at the North Adams State Teachers Col-lege project in North Adams, Massachusetts.the Employer's and area practice, economy, and effi-ciency.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for the voluntaryadjustment of the dispute.The record establishes that there is no agreed-uponmethod for settling the dispute. The record also showsthat on June 7 the business agent of the Carpenterstold Emerson and the Employer's superintendent thatthe Carpenters claimed the disputed work and wouldnot permit any of its members to perform tasks onscaffolding built by the laborers. Between that dateand early August, when the work was temporarilyassigned to the carpenters, the latter engaged in apartialwork stoppage by refusing to perform anywork which involved masonry scaffolding. Upon theEmployer's reassignment of the disputed work to thelaborers, the business representative reiterated his po-sition, the carpenters then engaged in partial workstoppage, and subsequently walked off the jobsite un-tilOctober 3, the date of the injunction proceeding.In view of the foregoing, we find that there is rea-sonable cause to believe that there has been a viola-tion of Section 8(b)(4)(D) of the Act and that thedispute is properly before the Board for determina-tion.C. Contentions of the PartiesThe Carpenters contends that the construction ofall scaffolding in excess of 14 feet in height should beawarded to its members on the basis of its agreementwith the Building Contractors of Northern BerkshireCounty,Massachusetts; 10 a decision by the JointBoard, dated July 6, 1968, involving a project in Mich-igan City, Indiana; an agreement dated April 23,1963, between the Internationals of the Carpentersand Laborers with respect to disputes in the NewEngland States;" and the Recommended Labor Poli-cy of AGC of Massachusetts.The Employer and the Laborers contend that thedisputed work belongs to the laborers on the basis of9Civil No 72-I979-G10This agreement was for the period May I, 1969, to April 30, 1972, andincorporated by reference a Joint Board decision of April 28, 1926, awardingto the Carpenters erection of "self-supporting scaffolding over fourteen feetin height "11According to James V Merlon and Patrick J Mele, two officials of theLaborers,the latter terminated the agreement in 1969 because the Carpentershad not observed its termsE.Merits of the DisputeThe record shows that the Employer, a general con-tractor which which has done its own masonry worksince it began business in 1946, has followed the prac-tice of having its laborers erect scaffolding which isused primarily for masonry work. The laborers per-form that work during the lulls after they completetheir duties as tenders for the masons. Although Em-erson testified that the carpenters also possess thenecessary skills to erect the masonry scaffolding as-signed to the laborers, he found it more efficient andeconomical to assign the work of mason tending andthe building of scaffolding to the same employees.The Employer's practice of assigning the disputedwork to the laborers is in accord with the practice ofother masonry contractors in the area. Although theCarpenters cites various agreements and Joint Boarddeterminations, they are of little probative value inthe instant proceeding as it appears that the 1963agreement between the Internationals was terminatedand the other agreements and determinations pertain 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDto other areas or times. It is particularly significantthat the Carpenters have no contracts with the mason-ry contractors in the area wherein the Employer andthe jobsite are located.Other factors usually considered by the Board injurisdictional dispute cases provide little assistance indetermining the dispute. Thus, neither of the Unionshas been certified. Although the original assignmentto the laborers was made pursuant to the Employer'sthen current contract with the Laborers, the subse-quent assignments to the carpenters and then to thelaborers follow no meaningful pattern.Upon the entire record, after full consideration ofall relevant factors here involved, we believe that thework in dispute should be awarded to employees rep-resentedby the Laborers. The fact that theEmployer's assignment conforms to its own and areapractice, the fact that the laborers employed by theEmployer not only have the requisite skills but arefamiliar with all facets of the work, and the attendantefficiency and concurrent economies of utilizing theservices of laborers as both mason tenders and erec-tors of masonry scaffolding lead us to conclude thatthe Employer's assignment of work to laborers is aproper one.12 Therefore, we shall assign the work inquestion to employees of the Employer who are repre-sented by the Laborers. In making this determination,which is limited to the controversy that gives rise to12 SeeNewton, Massachusetts District Council, United Brotherhood of Car-penters and Joinersof A merica,AFL-CIO (Porrazzo and Hurley Co , Inc,), 177NLRB 158,United Brotherhood of Carpenters and Joiners of America, LocalNo 213, AFL-CIO (General Masonry Inc),175 NLRB 616this proceeding, we are not assigning the work to theLaborers or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of George E. Emerson, Inc., who arerepresented by Local 473, Laborers InternationalUnion of North America, AFL-CIO, are entitled toperform the work of erecting masonry scaffolding atthe construction site of the North Adams State Teach-ers College in North Adams, Massachusetts.2.Local 193, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require the Employer, George E. Emerson,Inc., to assign the above work to employees repre-sented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 193, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, shall notify the Regional Director for Re-gion 1, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pros-cribed by Section 8(b)(4)(D) of the Act, to assign thework in dispute to employees represented by it ratherthan to employees represented by Local 473, LaborersInternational Union of North America, AFL-CIO.